                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LEADER-PICONE & YOUNG LLP,
                                                                                      Case No. 19-cv-02336-PJH
                                   8                  Plaintiff,

                                   9            v.                                    ORDER VACATING TRIAL AND
                                                                                      RELATED DATES AND SETTING
                                  10     SENTINEL INSURANCE COMPANY,                  CASE MANAGEMENT CONFERENCE
                                         LTD.,
                                  11                                                  Re: Dkt. No. 24
                                                      Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14         The court is in receipt of the parties’ “stipulation and order vacating deadlines and

                                  15   hearings after March 1, 2020 and setting status/scheduling conference.” Dkt. 24. Good

                                  16   cause appearing, the court hereby VACATES the existing trial date and all related dates

                                  17   and deadlines (including those pertaining to discovery). Further, the court ORDERS the

                                  18   parties (through their counsel) to appear before the court for a case management

                                  19   conference on June 18, 2020. By June 11, 2020, the parties must also file a case

                                  20   management statement in accordance with the court’s May 2, 2019 Order Setting Case

                                  21   Management Conference. Dkt. 9. All case management conferences shall be held

                                  22   telephonically through CourtCall. The parties shall refer to the court’s Notice re CMC

                                  23   Telephone Appearance Procedures for using Court Call services.

                                  24         IT IS SO ORDERED.

                                  25   Dated: April 2, 2020

                                  26                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  27                                               United States District Judge
                                  28
